Motion for leave to appeal to the Appellate Division and for stay granted on condition that appellant perfect the appeal for the October Term, beginning Monday, September 22d (for which term the case is set down) and be ready for argument when reached, and on the further condition that appellant, within ten days after the entry of the order hereon, file an undertaking for $1,000, with corporate surety, conditioned for the payment of all rent, damages and costs in the event the order appealed from be affirmed or the appeal be dismissed; otherwise, motion denied, with $10 costs. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.